Citation Nr: 1435915	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD. The claim's jurisdiction currently lies with the Detroit, Michigan, RO.  

During the pendency of this claim, the appellant has been diagnosed with PTSD and mood disorder.  Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Since he has been diagnosed with more than PTSD, the claim has been recharacterized as an acquired psychiatric disorder, to include PTSD.  It is now reflected as such on the title page.  

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he warrants service connection for an acquired psychiatric disorder, to include PTSD, based upon service incurrence.

The Veteran has reported having experienced various stressful incidents in service.  During his May 2013 Travel Board hearing, the Veteran testified that while in Vietnam, he went on patrols, and had been exposed to mortar and rocket attacks.  He also stated he was in an artillery unit, but that after a Charlie 105 unit suffered heavy casualties, he had to fill in due to the void of soldiers and served with that unit for 3 months before returning to his artillery unit.  He indicated that one of his stressors, other than the fear he felt during that period, was of a suicidal Marine that pulled out a grenade and pulled the pin, where his arm peeled back like a banana.  He stated that this was a terrifying event, and he feared for his life and the lives of others.   

The Veteran also testified that he receives PTSD treatment on an outpatient basis from VA.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f) (2013). 

However, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f)  by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon a friendly military aircraft, and the veteran's response to the particular event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010).  

While effective on July 13, 2010, this final rule applies to an application for service connection for PTSD that was appealed to the Board before July 12, 2010 but has not been decided by the Board as of that date.  The Veteran's aforementioned claim of being afraid during hostile fire from the enemy, of rocket and mortar attacks and of being in close proximity of a suicidal Marine who pulled the pin on a grenade, also causing him fear, potentially falls within the scope of being in "fear of hostile military or terrorist activity."  

The Veteran underwent a VA examination in September 2009.  However, during that examination, while he was diagnosed with a mood disorder but not PTSD, the examiner did not consider whether the Veteran's fear of hostile activitiy in Vietnam could have provided a basis for a diagnosis of PTSD.  The Veteran has also been treated for PTSD by VA.  Consequently, the Board finds that the Veteran should be provided with an additional VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records and any other medical evidence that may have come into existence since the SOC or the last SSOC.  

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed PTSD or other psychiatric disorder.  All indicated tests and studies are to be performed.  In connection with the examination, the claims folder must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event or the Veteran's fear of hostile activity during his Vietnam service. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., mood disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the psychiatric condition had its onset in service or is otherwise causally related to the Veteran's service.  

The examiner should take into consideration the statements made by the Veteran that he was afraid of mortar and rocket attacks, and of serving for 3 months with Charlie company while they suffered heavy casualties, and of a suicidal Marine pulling the pin on a hand grenade during his service in Vietnam.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Following completion of the above and any other development or action deemed necessary, the RO/AMC should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate action, if deemed appropriate.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



